UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 17-7624


ANTONIO MONTRELL SNOW,

                     Plaintiff - Appellant,

              v.

WILSON COUNTY DETENTION CENTER; WILSON COUNTY SHERIFF’S
DEPARTMENT,

                     Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. Terrence W. Boyle, District Judge. (5:17-ct-03019-BO)


Submitted: February 15, 2018                                  Decided: February 20, 2018


Before WILKINSON, FLOYD, and THACKER, Circuit Judges.


Affirmed as modified by unpublished per curiam opinion.


Antonio Montrell Snow, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Antonio Montrell Snow appeals the district court’s order denying relief on his

42 U.S.C. § 1983 (2012) complaint. The district court referred this case to a magistrate

judge pursuant to 28 U.S.C. § 636(b)(1)(B) (2012). The magistrate judge recommended

that Snow’s complaint be dismissed without prejudice and advised Snow that failure to

file timely objections to this recommendation could waive appellate review of a district

court order based upon the recommendation. The district court adopted the conclusions

of the magistrate judge and dismissed Snow’s complaint with prejudice.

      The timely filing of specific objections to a magistrate judge’s recommendation is

necessary to preserve appellate review of the substance of that recommendation when the

parties have been warned of the consequences of noncompliance. Wright v. Collins, 766
F.2d 841, 845-46 (4th Cir. 1985); see also Thomas v. Arn, 474 U.S. 140 (1985). Snow

has waived appellate review of the issues by failing to file objections after receiving

proper notice. However, because Snow was not given an opportunity to respond to the

dismissal of the complaint with prejudice, we affirm the judgment as modified to reflect a

dismissal without prejudice. See Thomas v. Salvation Army S. Terr., 841 F.3d 632, 642

(4th Cir. 2016); King v. Rubenstein, 825 F.3d 206, 225 (4th Cir. 2016).

      We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                             AFFIRMED AS MODIFIED



                                            2